Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-16, as originally filed 12 MAR. 2019, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 MAR. 2019 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 10 and Cl. 9 ln. 3: the recitation(s) of "the fire-resistant insulating and sealing element" is vague, indefinite, and confusing as being unclear because the claims previously introduced "a fire-resistant insulating and/or sealing element". Specifically, "insulating and sealing" is divergent from "insulating and/or sealing", making it unclear which element is being referred to here or if a new element is being introduced. It is suggested to use the phrase --the fire-resistant insulating and/or sealing element is a fire-resistant insulating and sealing element-- and was interpreted as 

Cl. 13 ln. 19 and Cl. 15 ln. 6: the recitation(s) of "optionally" is vague, indefinite, and confusing as being unclear if the limitations which follow this phrase are included in the invention or not (see MPEP 2173.05(h)).

Cl. 16 ln. 1-2 and ln. 8-10: the recitation of "A building construction having a metal deck construction defined by a head of a wall and a metal fluted deck" followed by "the thermal insulating and/or sealing system comprises a fire-resistant insulating and/or sealing element according to claim 1" is vague, indefinite, and confusing as being unclear because claim 16 appears to be a substantial duplicate of claim 1. Claim 1 requires "one or more flues" and a "head 

Claims 2-12, and 14, though not particularly referenced in this section, are rejected as being dependent upon indefinite claims 1, 9, and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 9-16 rejected under 35 U.S.C. 103 as being unpatentable over Klein US 8468759 B2.
 per claim 1 Klein teaches a fire-resistant insulating and/or sealing element ("cover" title) comprising: 
one or more flutes ("ceiling-side recess 24" FIG. 5), 
wherein the fire-resistant insulating and/or sealing element ("cover" title) is suitable for use in a metal deck construction (see "fluted roof deck 14" 3:50) defined by a head of a wall and a metal fluted deck, 
wherein the head of the wall is defined by a head of a wall track (track 18, FIG. 5) comprising vertical studs ("steel stud wall assembly" 2:6) for affixing a dry wall thereto (wall assembly 20), and 
wherein the head of the wall track (track 18, FIG. 5) is installed parallel to the flute to an underside of the metal fluted deck (FIG. 5), 
wherein the fire-resistant insulating and sealing element comprises at least one layer of a cover material (cover 10, FIG. 3; this is considered exemplary), but fails to explicitly disclose:
at least one layer of an insulating material.  
In a separate embodiment, Klein teaches an insulating material within the flute specifically:
at least one layer of an insulating material (insulation 11, FIG. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the insulation as taught by Klein FIG. 1 in order to resist heat transfer in the recess as is old and well known in the art.



As per claim 9-11, Klein as modified above teaches the limitation according to claim 1, further comprising fastening elements (flange sections 36, 38 with fasteners 9, FIG. 4-5) for fastening the fire-resistant insulating and sealing element to the underside of the metal fluted deck; and the fastening elements are in a form of straps (flange sections 36, 38 with fasteners 9, FIG. 4-5) made from a material selected from the group consisting of metal ("sheet metal" 2:13), reinforced fiber, and glass fiber; and a fire and sound resistant insulating and sealing element is in form of a strap (flange sections 36, 38 with fasteners 9, FIG. 4-5).  

As per claim 12 Klein as modified above teaches the limitation according to claim 1, wherein the at least one layer of the cover material at least partially encases (see FIG. 5; an insulation material within recess 24 would be "at least partially" encased as broadly claimed) the at least one layer of the insulating material.  

As per claim 13 Klein teaches a thermal insulating and/or sealing system ("cover" title) comprising: 
one or more flutes ("ceiling-side recess 24" FIG. 5), 

wherein the head of the wall is defined by a head of a wall track comprising vertical studs ("steel stud wall assembly" 2:6) and a dry wall affixed thereto (wall assembly 20), and 
wherein the head of the wall track (track 18, FIG. 5) is installed parallel to the flute to the underside of the metal fluted deck defining a head of a wall joint extending between the top edge of the dry wall and the underside of the metal fluted deck (see FIG. 5), further comprising: 
a fire-resistant insulating and/or sealing element ("cover" title) comprising at least one layer of a cover material (cover 10, FIG. 3; this is considered exemplary), 
wherein the at least one layer of a cover material is positioned in abutment with respect to the underside of the metal fluted deck spanning across the entire flute to create a flat surface for installation of a head of wall track to the underside of the metal fluted deck (see FIG. 5); and 
optionally, a fastening element (flange sections 36, 38 with fasteners 9, FIG. 4-5) for fastening the fire-resistant insulating and/or sealing element ("cover" title) to the underside of the metal fluted deck, but fails to explicitly disclose:
at least one layer of an insulating material, 

at least one layer of an insulating material (insulation 11, FIG. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the insulation as taught by Klein FIG. 1 in order to resist heat transfer in the recess as is old and well known in the art.

As per claim 14 Klein as modified above teaches the limitation according to claim 13, wherein the fire-resistant insulating and/or sealing element ("cover" title) is fastened by fastening elements in form of straps arranged perpendicular (see FIG. 4; this is recognized as extending from right to left and is installed —or "arranged"— perpendicular to extend across the recessed portion 24 in FIG. 5) to the flute to the underside of the metal fluted deck.  

As per claim 15 Klein teaches a fluted roof deck (see "fluted roof deck 14" 3:50), comprising: 
a fire-resistant insulating and/or sealing element ("cover" title) for covering at least one of the flutes positioned in a metal fluted deck to create a flat surface for installing a head of a wall track (track 18, FIG. 5) to the underside of the metal fluted deck, 
wherein the fire-resistant insulating and/or sealing element comprising at least one layer of a cover material (cover 10, FIG. 3; this is considered exemplary), optionally at least one layer of a strengthening material, but fails to explicitly disclose:
at least one layer of an insulating material is positioned in abutment with respect to the underside of the metal fluted deck spanning across the entire flute to create a flat surface for installing the head of the wall track to the underside of the metal fluted deck.  
In a separate embodiment, Klein teaches an insulating material within the flute specifically:
at least one layer of an insulating material (insulation 11, FIG. 1) is positioned in abutment with respect to the underside of the metal fluted deck spanning across the entire flute to create a flat surface for installing the head of the wall track to the underside of the metal fluted deck.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the insulation as taught by Klein FIG. 1 in order to resist heat transfer in the recess as is old and well known in the art.

As per claim 16, Klein as modified above teaches the limitation according to claim 1, a building construction having a metal deck construction defined by a head of a wall and a metal fluted decks comprising: 
one or more flutes ("ceiling-side recess 24" FIG. 5),
wherein the head of the wall is defined by a head of a wall track (track 18, FIG. 5) comprising vertical studs ("steel stud wall assembly" 2:6) for affixing a dry wall thereto, and 
wherein the head of the wall track (track 18, FIG. 5) is installed parallel to the flute to an underside of the metal fluted deck, 
.  

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Klein as modified above in view of DelloRusso, Jr. US 8474386 B2 (DelloRusso).
As per claim 2, Klein as modified above teaches the limitation according to claim 1,  but fails to explicitly disclose:
wherein the at least one layer of the cover material (cover 10, FIG. 5) is a flexible foil material.  
DelloRusso teaches, specifically:
wherein the at least one layer of the cover material is a flexible foil material (see "As shown in the figure, the lid or cover also has an air gap 208, a stainless steel metallic protection 207 preventing entry of hot gases and an infrared reflecting metallic foil 209." 14:7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the flexible foil layer as taught by DelloRusso in order to increase the thermal resistance of the assembly.

Claim 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Klein as modified above in view of Pilz US 20180195282 A1.
As per claim 4-5 Klein as modified above teaches the limitation according to claim 3 but fails to explicitly disclose:
the formable thermally resistant and/or intumescent material comprises at least one material selected from the group consisting of a thermally resistant mineral wool material, a rubber-like material and a foam; and 
the foam is a foam based on polyurethane or an elastomeric interlaced foam based on synthetic rubber.  
Pilz teaches an obvious material for use in the assembly, specifically:
the formable thermally resistant and/or intumescent material comprises at least one material selected from the group consisting of a thermally resistant mineral wool material, a rubber-like material and a foam ("the horizontal gap 539 can be filled with fire-resistant material 538. The first resistant material can include mineral wool, fiberglass, compressible intumescent foam, backer rod, or other types of compressible or expanding fire-resistant materials." [0095]; see also "polyurethane" Cl. 16); and 
the foam is a foam based on polyurethane ("the horizontal gap 539 can be filled with fire-resistant material 538. The first resistant material can include mineral wool, fiberglass, compressible intumescent foam, backer rod, or other types of compressible or expanding fire-resistant materials." [0095]; see also "polyurethane" Cl. 16) or an elastomeric interlaced foam based on synthetic rubber.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by substituting the polyurethane as taught by Pilz as an obvious design choice to serve as thermal insulation for the fluted deck.

Claim 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Klein as modified above in view of Thomas et al. US 10495129 B2 (Thomas).
As per claim 6-8 Klein as modified above teaches the limitation according to claim 1 but fails to explicitly disclose:
at least one layer of a strengthening material;
 the at least one layer of a strengthening material is at least one fire-resistant material and/or ablative material selected from the group consisting of aluminum material, mineral material, ceramic fiber, glass fiber, metal material and gypsum material; and 
the at least one layer of a strengthening material is a glass fiber material or a gypsum material.  
Thomas teaches a glass fiber reinforcing material capable of use with Klein as modified, specifically:
at least one layer of a strengthening material ("gypsum core also include reinforcing fibers, such as chopped glass fibers" 11:51);
 the at least one layer of a strengthening material is at least one fire-resistant material and/or ablative material selected from the group consisting of aluminum material, mineral material, ceramic fiber, glass fiber ("gypsum core also include reinforcing fibers, such as chopped glass fibers" 11:51), metal material and gypsum material; and 
the at least one layer of a strengthening material is a glass fiber ("gypsum core also include reinforcing fibers, such as chopped glass fibers" 11:51) material or a gypsum material.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JJS/



/BRIAN D MATTEI/
Supervisory Patent Examiner, Art Unit 3635